Case 21-54550-bem   Doc 11   Filed 07/15/21 Entered 07/15/21 13:01:11   Desc Main
                             Document     Page 1 of 8
Case 21-54550-bem   Doc 11   Filed 07/15/21 Entered 07/15/21 13:01:11   Desc Main
                             Document     Page 2 of 8
Case 21-54550-bem   Doc 11   Filed 07/15/21 Entered 07/15/21 13:01:11   Desc Main
                             Document     Page 3 of 8
Case 21-54550-bem   Doc 11   Filed 07/15/21 Entered 07/15/21 13:01:11   Desc Main
                             Document     Page 4 of 8
Case 21-54550-bem   Doc 11   Filed 07/15/21 Entered 07/15/21 13:01:11   Desc Main
                             Document     Page 5 of 8
Case 21-54550-bem   Doc 11   Filed 07/15/21 Entered 07/15/21 13:01:11   Desc Main
                             Document     Page 6 of 8
Case 21-54550-bem   Doc 11   Filed 07/15/21 Entered 07/15/21 13:01:11   Desc Main
                             Document     Page 7 of 8
Case 21-54550-bem   Doc 11   Filed 07/15/21 Entered 07/15/21 13:01:11   Desc Main
                             Document     Page 8 of 8
